DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/12/2019 and 3/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  it is suggested to change “entries comprising” in line 4 to “entries, the method comprising” and “a directional antenna associated with a wireless endpoint” in line 3 to “a directional antenna of a wireless endpoint” since claim 4 recites “the directional antenna of the wireless endpoint”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  it is suggested to change “entries comprising” in line 2 to “entries, the method comprising”.  Appropriate correction is required.
Claim(s) 17 is/are objected to because of the following informalities:  it is suggested to change “aircraft comprising” in line 2 to “aircraft, the controller program product comprising” and “operable” in lines 6 and 12 to “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the database entries associated with the respective wireless access point positions" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 1, it is unclear what “the database entries” in lines 12 and 16 are referring to, “database entries” in line 2 or lines 10-11 of claim 1. Furthermore, it is unclear how there is “greatest likelihood to establish a first communications path between a first one of the wireless access points and the wireless endpoint” if there are no other likelihoods to establish a first communications path between a first one of the wireless access points and the wireless 
Regarding claim 2, it is unclear what “the database entries” in line 3 is referring to, “database entries” in line 2 or lines 10-11 of claim 1. Furthermore, it is unclear how there is “greatest likelihood to establish a second communications path between a second one of the wireless access points and the wireless endpoint” if there are no other likelihoods to establish a second communications path between a second one of the wireless access points and the wireless endpoint. Claim 3 fails to resolve the deficiency of claim 2 and is thus rejected under similar rationale.
Regarding claim 6, it is unclear what “the database entries” in line 1 is referring to, “database entries” in line 2 or lines 10-11 of claim 1. Claims 7-8 fails to resolve the deficiency of claim 6 and are thus rejected under similar rationale.
Regarding claim 7, it is unclear what “the ratios” in line 2 is referring to, “ratios” in line 1 of claim 6 or line 2 of claim 7.
Regarding claim 10, it is unclear what “the database entries” in line 1 is referring to, “database entries” in line 2 or lines 10-11 of claim 1. 
Regarding claim 11, it is unclear how there is “greatest likelihood to establish a first communications path between a first one of wireless access points and the wireless endpoint” if there are no other likelihoods to establish a first communications path between a first one of wireless access points and the wireless endpoint. Furthermore, it is unclear how there is “greatest likelihood to establish a second communications path between a second one of the wireless access points and the wireless endpoint” if there are no other likelihoods to establish a second communications path between a second one of the wireless access points and the wireless 
Claim 12 recites the limitation "the database entries associated with the respective wireless access point positions" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 12, it is unclear what “the wireless access points” in line 5 and what “the respective wireless access points” in line 8 are referring to, “wireless access points” in line 5 of claim 11 or line 4 of claim 12. 
Regarding claim 15, it is unclear what “the ratios” in line 3 is referring to, “ratios” in line 1 of claim 14 or line 2 of claim 15.
Regarding claim 17, it is unclear how there is a first one of the database entries having “a greatest likelihood to establish a first communications path between a first one of wireless access points and the wireless endpoint” if there are no other entries having a likelihood to establish a first communications path between a first one of wireless access points and the wireless endpoint. Furthermore, it is unclear how there is a second one of the database entries having “a greatest likelihood to establish a second communications path between a second one of the wireless access points and the wireless endpoint” if there are no other entries having a likelihood to establish a second communications path between a second one of the wireless access points and the wireless endpoint. Furthermore, it is unclear what “the wireless access points” in lines 15-16 is referring to, “wireless access points” in lines 4-5 or line 9 of claim 17. Claims 18-20 fails to resolve the deficiency of claim 17 and are thus rejected under similar rationale.
Regarding claim 20, it is unclear what “the ratios” in line 3 is referring to, “ratios” in line 2 of claim 19 or line 2 of claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a controller program product comprising digital storage (“digital” in this case describes what the storage is) and controller instructions, which viewing the entire claim as a whole, appears to be directed to data per se and data is not one of the four statutory categories of invention. Claims 18-20 fails to resolve the deficiency of claim 17 and are thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20150131616 by Jo et al. (hereinafter Jo) and in view of WO 2004/025900 by Mccann et al. (hereinafter Mccann) (IDS filed 3/30/2021).

Regarding claim 11, Jo teaches a method for positioning a directional antenna associated with a wireless endpoint according to database entries comprising: 
orienting the directional antenna according to a first one of the database entries having a greatest likelihood to establish a first communications path between a first one of wireless access points and the wireless endpoint (¶ 108, While the single antenna is illustrated in FIG. 13, the mobile station can include a plurality of antennas…the antennas or the antenna elements; ¶ 41, an antenna module 110 performs the beamforming and includes an array antenna including a plurality of antennas or antenna elements. The antenna module 110 forms a plurality of directional beams 121, 123, and 125 by properly controlling a phase and a level of signals radiated from the antennas or the antenna elements; ¶ 86, the mobile station receives the 
transmitting a data signal to the first one of the wireless access points with a transmission power based on the database entries (¶ 86, the mobile station receives the neighboring base station information from the base station in step 901. The neighboring base station information includes the information, such as the base station identification information and channel information, for searching the neighboring base stations and the priority of the neighboring base stations; ¶ 87, the mobile station selects the neighboring base station of the highest priority; ¶ 88, the mobile station searches the selected neighboring base station. The mobile station tunes the RF module to the channel of the selected neighboring base station and transmits a search signal. For example, the mobile station transmits the probe request); 
and responsive to a disconnection of the first communications path, orienting the directional antenna according to a second one of the database entries having a second greatest likelihood to establish a second communications path between a second one of the wireless access points and the wireless endpoint (given non-patentable weight, see MPEP 2111.04(II)). 
Although Jo teaches transmitting a data signal to the first one of the wireless access points with a transmission power based on the database entries, Jo does not explicitly disclose with a minimum transmission power and thus does not explicitly disclose transmitting a data signal to the first one of the wireless access points with a minimum transmission power based on the database entries.
Mccann in the same or similar field of endeavor teaches transmitting a signal to a wireless access point with a minimum transmission power (pg. 8 lines 8-10, directional beams used by the terminals may be particularly narrow, thereby minimizing transmit power; pg. 7 lines 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo’s teachings with Mccann’s above teachings. The motivation is providing a more seamless handover (Mccann pg. 2 lines 19-23). Known work in one field of endeavor (Mccann prior art) may prompt variations of it for use in either the same field or a different one (Jo prior art) based on design incentives (a more seamless handover) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 13, the combination teaches the method of claim 11, wherein the disconnection of the first communications path includes a dropped packet associated with the first communications path (given non-patentable weight, see MPEP 2111.04(II)). 

Allowable Subject Matter
Claim(s) 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim(s) 2-10, 12, 14-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 1, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim “transmitting test signals to the respective wireless access points while the directional antenna is positioned at the orientations to generate the database entries associated with the respective wireless access point positions”. For claim 17, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim “a minimum transmission power defined in the first one of the database entries” and “responsive to a disconnection of the first communications path, orienting the directional antenna according to a second one of the database entries having a second greatest likelihood to establish a second communications path between a second one of the wireless access points and the wireless endpoint”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 20040147287 by Nelson, JR. et al. discloses steering a directional antenna of a UE and measuring a quality of a signal at a particular antenna direction mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476